          Case 2:18-cv-04415-ADS-AKT Document 26 Filed 11/15/19 Page 1 of 1 PagelD #: 76

             WE5TE RMAN HALL [DERER
        tv11LUR ZUCKER & SHARFSTEIN. LLP

           Philip J. Campisi, Jr.
           Extension 406
           pcampisi@wcstcrroanJlp.com




                                                                         November 15, 2019

           ByECF                                                                                     FILED
           Hon. Arthur D. Spatt                                                                   IN CLERK'S OFFICE
           United States District Court, Eastern District of New York                       U.S. DISTRICT COURT E.D.N.Y.
           100 Federal Plaza
           Central Islip, New York 11722-9014                                               *       NOV 18 2019       *
                       Re:          Margarita Gonzalez v. Talon Air Inc. and Adam Katz      LONG ISLAND OFFICE
                                    Case No.: 18-cv-04415

           Dear Judge Spatt:

                   We represent defendants Talon Air, Inc. and Adam Katz ("Defendants") in the above-
           referenced action. By order dated November 12, 2019, Your Honor scheduled a fairness hearing
           regarding the proposed settlement of this action for November 19, 2019. The parties, for
           scheduling purposes, respectfully request a short adjournment of the fairness hearing. In
           accordance with Your Honor's order, the following are three proposed alternative dates should
           they be convenient to Your Honor's calendar: December 4, 12, or 16, 2019.

                       Your Honor's courtesies in considering this matter are greatly appreciated.


    r"i ~ r r.c.o.:4 ON s; I~~
    i                                                  .
                                                                          Respectfully submitted,



•'\'-""- p.,__·.r f'ld.s I ~ u,                              / L., l,011 Philip J. Campisi, Jr.
:   ~~                         -I.A.    ~                      ~ ~-. .) ::) a,. fr' .
            cc:         Abdul Hassan, Esq. (by ECF)


                  /s/ Arthur D. Spatt




                                                           MOVANrS COUNSEL t~ Ot~ECTFn Tl") ~F~\1'! ·•
                                                           coPv oF TH1s oRoER oN ALL PAR'nes                 UPON. ·
                                                           RECEIPT VIA FACSliMLE,                        ·


        ATTORNEYS AT LAW                                                                  1201 RXR PLAZA. UNIONDALE. NY 1155(>
                                                                 T: 516.622.9200 I F: 516.622.9212 \ WWW.WESTERMANllP.COM
